Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 1 of 13

EXHIBIT 3
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 2 of 13

 

 

Page 1

IN THE UNITED STATES DISTRICT COURT

el

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

Plaintiffs,
O

:17-cv-1302D

ome

Vs.

CSAA FIRE & CASUALTY INSURANCE
COMPANY,

 

Defendant.

a eT aT

VIDEOTAPED DEPOSITION OF TIM FRANCE
TAKEN ON BEHALF OF THE PLAINTIFFS
IN OKLAHOMA CITY, OKLAHOMA

ON JANUARY 7, 2019

5): SRN ALLS SSO MO MU Se LEO

Seana AS UO a

REPORTED BY: KAREN B. JOHNSON, CSR

Cnn ERT

i
Lo

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 3 of 13

 

 

Page 9
1 Q Yeah. I think it's confusing, too, I
2 don't know why they do that. But for all intents

3 and purposes, if I refer to CSAA, I'm talking about

4 ARAA; right?

5 A Okay.

6 Q Or a/k/a the defendant in this case, okay?
7 But what I was getting at is in preparation for your
8 deposition, did you review anything else besides the

9 photographs and that report?
10 A No, sir.
11 Q And I wrote down all the questions I'm
12 going to ask, so hopefully we can just cut through

13 these and get out of here, all right?

14 Now, this is -- this report that you have
15 in front of you, which is Exhibit Number 3, is not a

16 report that you wrote; right?

17 A I did not write it.

18 Q How would you describe your role in this
19 Smith investigation?

20 A Kind of a -- an assistant, kind of a

21 colleague type of relationship.

22 Q You understand that this was -- do you
23 understand that this was Ms. Lisa Holliday's first
24 inspection for Rimkus?

25 A Yes.

 

SODA ee eStats aL NE a an USN dO URIET LSES O m D  e ee

SND ec sneaneae

SDE

SPR eS TOTO TE UR CET

SLND UDO OUR cee

Cee ee eee ne

em

i
SMO SCORES RO DNS MP
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 4 of 13

 

Page 10 |
1 Q Did you go and act as maybe a guide for |
2 her?
3 A It's another word you could put on it. |
4 QO And, again, this is kind of to figure out
5 what your role is, but I want to understand if you

6 were there just for support or if you were there

7 to -- for her to shadow you.

8 A You could call ita mutual, because she ~~
9 she had done seismic or earthquake stuff before.

10 Q Okay.

11 A It was just because it was first time with

12 Rimkus.

13 Q Okay. Is it your understanding the

14 engineer conclusions in this report were Lisa

15 Holliday's conclusions?

16 | A I understand that they are her -- they are
17 her conclusions.

18 QO You weren't hired by the defendant in this
19 litigation to provide an expert opinion in this

20 litigation, were you?

21 A I'm not sure I understand that.

22 Q Have you been hired by the defendant to

23 provide expert testimony?

24 A No, at least not to my knowledge.

25 Q You don't have any expert opinions in this

 

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 5 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 76

A Yes.

Q And these are some of the same conclusions
that you've come to while you're writing the --
these inspection reports; right?

A Yes.

MR. FELTY: Object to form.

Q (By Mr. Engel) Did you and Ms.

Holliday -- or did you or Ms. Holliday gather soil

samples for this inspection?

A No.

Q Did either of you test the soil to
determine the type of soil underneath the home?

A No.

Q Of the approximately 50 earthquake
inspections you've done for Rimkus, have you ever
tested the soil underneath the house? |

A No.

Q Isn't it true the Rimkus reports always
reference the USDA?

A I can't speak for all Rimkus reports, ones

I do, yes, unless I specifically need it, and then I

will get a geotech out there to do -- if it's
warranted.
Q Sure. But you've never done that, you've

never done a soil sample for an earthquake-related

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 6 of 13

 

Page 81

1 believe it's not necessary to go into the crawl

2 space?

3 A Yes.

4 Q Why?

5 A There was nothing there that I saw that

6 would justify going into it, and, too, if I remember
7 correctly, there was no direct access to the crawl
8 space.

9 Q Did you ever consider destructive
10 investigation to get into there?
11 A No.
12 Q But that's something you could have done
13 to access if there was no access point; right?
14 A We could propose it, have to get approval

15 from the property owner then and the client to pay
16 for the repairs.

17 Q And that's something you guys could have
18 done; right?

19 A Could have.

20 | Q I want to talk about the size of
21 earthquakes, all right?

22 A Okay.

23 Q How do you measure the size of an

24 earthquake?

25 A There's -- when you say "measure," by

 

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 7 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Page 145

A Yes.

Q Do you recall Crystal Smith ever asking
either you or Dr. Holliday to look at anything as
you all were leaving concluding the investigation?

MR. ENGEL: Asked and answered.
THE WITNESS: I don't recall that.

Q (By Mr. Andrews) Did Dr. Holliday ever do
anything during the investigation that you feel
degraded the Smiths or their home?

A No, she was very polite and nice if that's
what you're getting at.

Q Did you ever do anything during the
investigation that you feel degraded the Smiths or
their home?

A No, sir.

Q The manager that you spoke of earlier,

what was her last name?

A It's hard to pronounce, I'm not sure, it's
M-A-U-G -- Maughan, something like that.
Q Maughan. Did Mrs. Maughan ever do

anything during the investigation that you feel
degraded the Smiths or their home?

A I do not.

Q You testified that you did not go into the

attic and that Dr. Holliday did not go in the attic;

 

Ta a

Se Sa DET

Atte

Saeco

fs SARE LOE AOE ee LLL Me a eae

AEE PS TE TE

Mic ne ee

I cases AOL CLE a ee TE

co ra TCR
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 8 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 146
correct?
A Yes.
Q Why not?
A Didn't see the need for it.
MR. ENGEL: Asked and answered.
Q (By Mr. Andrews) Repeat that, please.
A Did not see the need for it.
Q Did you agree with the assessment of Dr.

Holliday that there was no need to go up into the

attic?

A Yes.

Q Were you aware that there was access to
the attic?

A Don't recall that.

QO Do you believe that there was a-- a need

‘N

to go up into the attic or to ask for access to the

attic?
A No.
QO You testified that you did not look into

the crawl space and that Dr. Holliday didn't look
into the crawl space; correct?

A Correct.

Q I'll represent to you that Dr. Holliday
testified during her deposition that she was told by

Mrs. Smith that there was not access to the crawl

|
i

HAEEAD nec isat AO La oo N

Sn

Daa UM oa mee ae

A ETT

DUS om SSO RT AD

a ne a

ER Ste TER RESTS PET

aU
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 9 of 13

 

 

Page 147 |

1 space, do you recall Mrs. Smith telling Dr. Holliday

2 that?

3 MR. ENGEL: Objection to the form.

4 THE WITNESS: I don't, but I also don't
5 recall finding access to the crawl space.

6 Q (By Mr. Andrews) Do you recall looking
7 for access to the crawl space?

8 A Yes, particularly around the outside.

9 QO And do you recall ever asking Mrs. Smith
10 for access to the crawl space?

11 A I don't recall if we did or didn't.
12 Q Is it possible that Dr. Holliday had asked

  

BIST CAAT NENT BT Sc an —
eae OES TC TET EE EE TUONO SENT EOE SMES ET EAC ST

13 Mrs. Smith for access to the crawl space without you

14 being present?

15 A Oh, yes.
16 MR. ENGEL: Asked and answered.
17 THE WITNESS: Yes.
18 Q (By Mr. Andrews) Do you recall Dr.

19 Holliday ever mentioning to you or indicating to you

20 that there was not access to the crawl space at the '

F
21 Smith residence?
22 A Don't recall that. |
23 Q Had there been access to the crawl space, ;
24 do you believe that it was necessary to enter the |

i

25 crawl space to investigate the Smith home?

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 10 of 13

 

Page 148 |
1 A No. |
2 MR. ENGEL: Asked and answered and form.
3 Q (By Mr. Andrews) Will you repeat your
4 answer, please?
5 A No.
6 MR. ENGEL: If you give me a little bit of

7 time to object and then answer, it will be a little

8 bit cleaner, all right?

9 THE WITNESS: Okay.

10 Q (By Mr. Andrews) You testified that there
11 was no destructive testing at the Smith house, why
12 was that not done?

13 A Didn't feel it was necessary.

14 Q You didn't take any soil- samples at the

15 Smith house, why was that not done?

16 A Typically do not.

17 Q Do you recall the condition of the soil

18 while you were out at the house doing your

19 investigation?

20 A It's covered with vegetation.

21 Q ° If you would, look at Exhibit 3A, which is

22 Dr. Holliday's report.

23 MR. ENGEL: Should be the bottom.

24 MR. FELTY: Put the rest of that over

EI
25 there. Get this out of your way.
d

 

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 11 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 149
THE WITNESS: That's why I didn't
recognize it. Okay. Yes.
Q (By Mr. Andrews) On Page 3, which is

Bates stamped CSAA Smith 0503, under the interview,
could you please turn to that?

A Yes.

Q Do you recall Mrs. Smith ever raising any
concern about a sag in the floor?

MR. ENGEL: Asked and answered.
THE WITNESS: No, I don't recall that.

Q (By Mr. Andrews) And it's not identified
by Dr. Holliday in her notes regarding the initial
interview with Crystal Smith; correct?

A Correct.

Q Is that something that normally would be
placed in that intersection if Crystal Smith had
raised concern about a sag in the floor of the
living room?

A Yes.

MR. ENGEL: Form.

Q (By Mr. Andrews) Also, there is nothing
in the interview section which raises concerns about
Crystal Smith with the living room wall -- living

room wall leaning; is that correct?

A Correct.

= Se PEE TY

 

inane

 

DEL ASR

EE NE PST SSR TE ROT TTT SETTER  TTT
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 12 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

Page 150

Q Do you recall Crystal Smith ever raising a
concern to either you or Dr. Holliday regarding the
living room wall leaning?

A No.

Q And do you recall Crystal Smith ever
raising any type of concern that she feared that the

wall might fall in the living room because it was

leaning?
A No.
Q Now, obviously that would be something

that would be written down in this report by Dr.
Holliday if that was something that was raised by
Crystal Smith as -- as a concern for her home;
correct?

MR. ENGEL: Form.

THE WITNESS: Yes.

QO (By Mr. Andrews) You never told Dr.
Holliday how to conduct her investigation at the
Smith house; correct?

A No.

Q And you never told Dr. Holliday what the

cause of damage was at the Smith house; correct?

A No.

Q You testified briefly earlier on about

the -- doing soil samples for construction, but you

Moma

acon a nean

Sa Py

TCE TTS

PLOTS

GLa anne

oP a ETL TTT

EES LaEs LEAL MLNS NPR UN ela aaa aoe rmec oes

 
Case 5:17-cv-01302-D Document 57-3 Filed 01/25/19 Page 13 of 13

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Page 151
haven't done any soil samples for investigation, do
you recall that?

A Yes.

Q There's a difference between the need for
soil samples for a construction project versus soil
samples for an investigation; correct?

A Yes.

MR. ENGEL: Form.

Q (By Mr. Andrews) And I believe you

testified you didn't believe the soil samples were

needed for the investigation of the Smith home;

correct?
A Correct.
Q Now, you also testified about floor

elevation at houses and you said that a reasonable
deviation of a floor was about an inch, I believe,
do you recall that?

A Yes.

MR. ENGEL: Form.

Q (By Mr. Andrews) Is it common in older
houses such as the Smith home that was built in 1920
to have a greater deviation of floor levels?

MR. ENGEL: Objection to the form.

THE WITNESS: Can you restate that?

Q (By Mr. Andrews) Homes today are built

Ee

Raa

Tee a

eau

se Te ST

STE PEPE

EERE ETRE

Ea

Tenn ae

ae ee
